Case 2:18-cv-00091-MHT-SMD Document 52-15 Filed 02/08/19 Page 1 of 16




                 Exhibit 15
    Case 2:18-cv-00091-MHT-SMD Document 52-15 Filed 02/08/19 Page 2 of 16




THE GUIDE TO PERSONNEL RECORDKEEPING
Chapter 4: How to Reconstruct a Personnel Folder


Chapter 4 How to Reconstruct a Personnel Folder
How to Reconstruct a Personnel Folder
 A transcript of service serves as the notice of reconstruction. The transcript is to remain as the
 top document of the reconstructed portion in the personnel folder. See Chapter 7 of this Guide
 for instructions on creating and formatting a transcript of service.

Request to Reconstruct Personnel Folder
 Upon the request of an employee to reconstruct his or her personnel folder, use the following
 procedures.

Step 1 Copy any relevant documents the employee can furnish.

 Example:
   • Applications for Federal Employment.
   • Standard Form 50, Notifications of Personnel Action.
   • Earnings and Leave Statements.

Step 2 Request a computer-generated employment history from agencies where the individual
was previously employed.

        NOTE:       While agencies are no longer required to keep Chronological File copies of
                    Standard Form 50, Notification of Personnel Action, request copies when they
                    may be available.

Step 3 Request retirement records.

    •   If the employee made retirement contributions...
         Request a copy of all Individual Retirement Records, Standard Form 2806 and 3100.
         Provide the employee's name, social security number, and date of birth for each
         Individual Retirement Record requested. Send the request to:

        Office of Personnel Management
        Retirement Operations Center
        P. O. Box 45
        Boyers, PA 16017

 Requests may also be faxed to 724-794-4668. Insure privacy of the personal information is
 maintained when requesting an Individual Retirement Record to be faxed to the personnel
 office. Detailed earnings information can be requested from the Social Security
 Administration. Send the request to:

Update 13a, July 1, 2017                                                                          4-1
    Case 2:18-cv-00091-MHT-SMD Document 52-15 Filed 02/08/19 Page 3 of 16




THE GUIDE TO PERSONNEL RECORDKEEPING
Chapter 4: How to Reconstruct a Personnel Folder
        Social Security Administration
        401 Security Boulevard
        Baltimore, MD 21235

        NOTE:       Advise the employee to use Form SSA-7050-F3 to request earnings by each
                    employer.

 It is important the employee know the Social Security Administration will charge a fee for this
 service and the fee is based on the number of years of earnings to be reported.

Step 4 Ask the National Personnel Records Center to search for personnel and payroll
records.

 Address the request to:

        National Archives and Records Administration,
        National Personnel Records Center,
        1411 Boulder Blvd,
        Valmeyer, IL 62295,
        ATTENTION: Chief, Civilian Reference Branch
        (DO NOT OPEN IN MAILROOM)

 To request a search for the personnel folder:

    •   Submit a Standard Form 127 (see appendix A), Request for Official Personnel Folder
        (OPF). In the Remarks section, put the following statement:
         o "The OPF for this employee is lost or destroyed. This is to request a search be made
            by NPRC for the OPF of the named employee."
    •   This statement is required to insure the missing Official Personnel Folder was not
        inadvertently returned to the National Personnel Records Center.

 To request a search for payroll records:

    •   Submit a memo on the agency letterhead. Include the employee’s name, social security
        number, agency in which employed and the following:
         o "This is to request a search of any payroll records on the named employee that may
            be stored at NPRC."
    •   Not all agencies store payroll records at the National Personnel Records Center. If the
        records are not there, contact the agency.

Step 5 Obtain Documents

 Obtain any copies of certificates establishing the employee's qualifications for specific jobs.
 Contact the office that issued appointment certificates for the individual. Use records that
 document Federal service from the investigative files, and security clearances where
 appropriate.
Update 13a, July 1, 2017                                                                           4-2
     Case 2:18-cv-00091-MHT-SMD Document 52-15 Filed 02/08/19 Page 4 of 16




THE GUIDE TO PERSONNEL RECORDKEEPING
Chapter 4: How to Reconstruct a Personnel Folder

Step 6 Create Transcript of Service, (DG 27)

 Transcript must be created to reflect new identity of employee. Transcript must contain the
 following information and will capture the data elements reflected in blocks 1-49 of the SF-
 50,

                      Data Elements Reflected in Blocks 1-49 of the SF-50
Nature of Personnel Action:                         Employee’s Data
    •   Name (as directed by the court order)           • Veterans Preference
    •   Social Security Number Date of Birth            • FEGLI Code
    •   Effective Date (of Action)                      • Retirement Plan
    •   Nature of Action (NOA) Code                     • Service Computation Date
    •   Legal Authority Code                            • Work Schedule
    •   Legal Authority Regulation                      • Period Part Time Hours Per Biweekly
    •   Position Title and Number(s)                Position Data
    •   Pay Plan                                        • FLSA Category
    •   Occupation Code                                 • Appropriation Code
    •   Grade/Level                                     • Bargaining Unit Status
    •   Step/Rate                                       • Duty Station
    •   Total Salary                                    • Duty Station Code
    •   Pay Basis
                                                    Agency Data
    •   Locality Pay
                                                        •   Remarks
    •   Adjusted Basic Pay
                                                        •   Employing Department or Agency
    •   Other Pay
                                                        •   Agency Code
    •   Name/Location of Position’s
                                                        •   Personnel Office ID
        Organization
                                                        •   Approval Date

 An introductory paragraph should be added to the transcript identifying the documents used to
 prepare the transcript.

        Example: "The following transcript of Federal service was prepared from an Individual
                  Retirement Record, maintained by the Office of Personnel Management."

 An introductory paragraph should be added to the transcript identifying the documents that
 were signed by the employee at their date of hire/inprocessing:

        Example: “The OF 306, Declaration of Employment was signed by the employee
                  on                     .




Update 13a, July 1, 2017                                                                         4-3
    Case 2:18-cv-00091-MHT-SMD Document 52-15 Filed 02/08/19 Page 5 of 16




THE GUIDE TO PERSONNEL RECORDKEEPING
Chapter 4: How to Reconstruct a Personnel Folder

        The SF 61, Employment Affidavit, was signed by the employee on
                                         .

        The SF 144, Statement of Prior Federal Service, was signed by the employee on
                                          .

Step 7 Create Transcript of Federal Employees’ Training Information

 Agencies must collect the following training data elements which will constitute the training
 portion of an employee’s official personnel folder:

                                  List of Training Data Elements

 Training Title                                       Training Credit Type Code
 Training Type Code                                   Training Duty Hours
 Training Sub-Type Code                               Training Non Duty Hours
 Training Start Date                                  Training Delivery Type Code
 Training End Date                                    Training Purpose Type Code
 Continued Service Agreement Expiration Date          Training Source Type Code
 Continued Service Agreement Required                 Training Materials Cost
 Indicator                                            Training Per Diem Cost
 Training Accreditation Indicator                     Training Travel Cost
 Training Credit                                      Training Tuition and Fees Cost
 Training Credit Designation Type Code                Training Nongovernmental Contribution Cost


 Alpha-numeric, or numeric, codes for the Training data elements are found in Chapter 4 of the
 Guide to Human Resources Reporting.

Step 8 Reconstruct Health Benefits Records.

 Contact the employee’s health plan and obtain a copy of his or her Health Benefits Election
 Form (SF 2809) or electronic record of enrollment. Records must go back at least five years;
 therefore it may be necessary to contact the previous health plan if the employee has changed
 health plans within the last five years. If the employee was not enrolled for five years, so note
 in the records.

Step 9 Request employee complete the following forms (as applicable):

        •   SF 1152, Designation of Beneficiary
        •   Form W-4 Federal Taxes
        •   OF 306, Declaration of Employment
        •   SF 61, Employment Affidavit
        •   SF 144, Statement of Prior Federal Service

Update 13a, July 1, 2017                                                                             4-4
     Case 2:18-cv-00091-MHT-SMD Document 52-15 Filed 02/08/19 Page 6 of 16




THE GUIDE TO PERSONNEL RECORDKEEPING
Chapter 4:How to Reconstruct a Personnel Folder
        • State Tax Form
        • SF-1199A, Direct Deposit Form
        • RI 76-10, Assignment of Federal Employee’s Group Life Insurance*
        • Standard Form 2823, Designation of Beneficiary under the Federal Employee’s Group
          Life Insurance*
        • Standard Form 3102, Federal Employees Retirement System Designation of
          Beneficiary*
        • Standard Form 2808, Designation of Beneficiary, CSRS*
        • TSP-3, Designation of Beneficiary Thrift Savings Plan

 *Exceptions: See Chapter 1, page 1-12. These documents must be initiated in paper with
 handwritten signatures from the witnesses. They may be converted to an electronic format via
 electronic scanning.

Step 10 File documents

 Use the sections in Chapter 3 of this Guide. Documents listed as prohibited in Chapter 3 may
 not be filed in a reconstructed personnel folder.

    •   Documents filed with the transcript:
        o Any documents that support benefits
        o Any Standard Form 50, Notification of Personnel Actions
    •   Documents NOT filed with the transcript:
        o Standard Form 2806 or 3100, Individual Retirement Record
        o Computer-generated employment histories
        o Payroll records
        o Social Security earnings report

Step 11 Select and Create folder

 Follow instructions in Chapter 2 of this Guide to select the correct folder. File the transcript of
 service in the folder. The transcript will be the top form of the reconstructed portion of the
 personnel folder. Documents located during the reconstruction process should be filed beneath
 the transcript.

Step 12 Merge transcript(s) and forms listed under step 8 to complete official personnel
folder.

Step 13 Authenticate the official personnel folder by signing at the end of the transcript.

 If the agency recognizes eOPF as the official record, the paper transcript can then be
 converted to an electronic format via electronic scanning into the electronic information
 system.

 If the agency recognizes paper as the official record, file accordingly in agency filing system.
Update 13a, July 1, 2017                                                                          4-5
       Case 2:18-cv-00091-MHT-SMD Document 52-15 Filed 02/08/19 Page 7 of 16




THE GUIDE TO PERSONNEL RECORDKEEPING
Chapter 4: How to Reconstruct a Personnel Folder
How to Reconstruct a Personnel Folder due to a Change in Gender
Identity
Place a notice of the reconstruction in the folder
 A transcript of service serves as the notice of reconstruction due to the change of name and
 gender. The transcript is to remain as the top document of the reconstructed portion in the
 personnel folder. See Chapter 7 of this Guide for instructions on formatting a transcript of
 service. For further policy guidance, please refer to Guidance Regarding the Employment of
 Transgender Individuals in the Federal Workplace.

 Upon the request of an employee to reconstruct his or her personnel folder to reflect a change
 in gender identity, use the following procedures. An employee may wish to change the name,
 gender, or both name and gender in the personnel record. However, for a variety of reasons an
 employee may not be able to, or choose to, obtain a legal name change at the same time the
 employee changes the name to be used in everyday interactions. For this reason, even if the
 OPF has not been updated, agencies are encouraged to adopt procedures that allow employees
 to use their name of daily usage or first initial in or on email accounts, employee directories,
 business cards, name tags, and similar items not posing legal or security implications, without
 requiring a name change order.

Step 1 Request and verify proper documentation from the employee.

 Request that the employee submit acceptable evidence of identity in the new gender, if
 available, and require evidence of the new name, if changed. Legal documentation from a
 State or local government entity is the primary proof required for a legal name change. State
 and foreign laws vary as to whether a driver’s license or other State form of identification
 documents may be issued to reflect a gender change. Possession of a valid passport or other
 government- issued document (e.g. amended birth certificate, court order, etc.) in the
 employee's new name and gender is per se acceptable evidence of the new name and gender,
 and no further evidence need be provided.

 If there is legal documentation of the name change but evidence of change of gender in the
 identity documents is not obtainable because of state or local requirements or any other
 reason, the personnel folder may still be reconstructed with the employee's new name and
 gender to reflect a change in gender identity based on a secondary form of documentation (i.e.
 medical certification). To meet the medical certification requirement, the employee has the
 option to obtain a signed original statement, on office letterhead, from the attending healthcare
 professional (physician, internist, endocrinologist, gynecologist, urologist, psychiatrist,
 licensed psychologist, nurse practitioner, physician assistant, or clinical social
 worker/therapist), that contains the following information:

   •    Healthcare professional’s full name;
   •    Healthcare professional license or certificate number;
Update 13a, July 1, 2017                                                                             4-6
    Case 2:18-cv-00091-MHT-SMD Document 52-15 Filed 02/08/19 Page 8 of 16




THE GUIDE TO PERSONNEL RECORDKEEPING
Chapter 4: How to Reconstruct a Personnel Folder
   • Issuing state or other jurisdiction of license/certificate;
   • Address and telephone number of the healthcare professional;
   • Language stating that the person is the attending healthcare professional for the employee
      and that the person has a healthcare professional /patient relationship with the employee;
   • Language stating that the employee has had appropriate clinical treatment (based on
      individual clinical needs and does not imply any specific type or extent of treatment) for
      transition to the new gender (male or female); and
   • Language stating “I declare under penalty of perjury under the laws of the United States that
      the foregoing is true and correct.”
 NOTE: No additional medical information may be sought from the employee, and surgery is
 not required for the employee to have his or her records corrected to reflect the new name and
 gender.

Step 2 Create Transcript of Service

 Transcript must be created to reflect new identity of employee. Transcript must contain the
 following information and will capture the data elements reflected in blocks 1-49 of the SF-
 50, Nature of Personnel Action:

                      Data Elements Reflected in Blocks 1-49 of the SF-50
Nature of Personnel Action:                           Employee’s Data
    •   Name (as directed by the court order)             •   Veterans Preference
    •   Social Security Number                            •   FEGLI Code
    •   Date of Birth                                     •   Retirement Plan
    •   Effective Date (of Action)                        •   Service Computation Date
    •   Nature of Action (NOA) Code                       •   Work Schedule
    •   Legal Authority Code                              •   Part Time Hours Per Biweekly Period
    •   Legal Authority Regulation                    Position Data
    •   Position Title and Number(s) Pay                  •   FLSA Category
        Plan                                              •   Appropriation Code
    •   Occupation Code                                   •   Bargaining Unit Status
    •   Grade/Level                                       •   Duty Station Code
    •   Step/Rate                                         •   Duty Station
    •   Total Salary
                                                      Agency Data
    •   Pay Basis                                         •   Remarks
    •   Locality Pay                                      •   Employing Department or Agency
    •   Adjusted Basic Pay                                •   Agency Code
    •   Other Pay                                         •   Personnel Office ID
    •   Name/Location of Position’s
                                                          •   Approval Date
        Organization



Update 13a, July 1, 2017                                                                          4-7
    Case 2:18-cv-00091-MHT-SMD Document 52-15 Filed 02/08/19 Page 9 of 16




THE GUIDE TO PERSONNEL RECORDKEEPING
Chapter 4: How to Reconstruct a Personnel Folder

Step 3 Create Transcript of Health Benefits Enrollment Records

    •   List of all FEHB enrollment actions including information recorded on SF 2809s and SF
        2810s. Must list each of the following:
    •   Initial enrollment with enrollment code and effective date
    •   Election not to enroll and date
    •   Enrollment changes with the codes and the effective date of each code;
    •   Cancellations with the enrollment code and effective date
    •   Terminations with the enrollment code and effective date
    •   Reinstatements and Transfer Ins with the enrollment code and effective date
    •   Name changes with enrollment code and effective date
    •   Notations included in the Remarks section of the SF 2809s or SF 2810s
    •   Effective dates and brief summary of any additional documents or memos, including:
        waiver of premium conversion;
    •   documentation of belated elections;
    •   court order requiring employee to enroll in a plan that covers children (the edits or flag in
        the system must stay in place to ensure that the employee does not cancel or change to self
        only, therefore, the flag must be moved to the new identity);
    •   leave without pay election to terminate or continue with a direct pay account or continue
        and incur a debt;
    •   election to terminate or continue during active military duty
    •   waiver of automatic reinstatement due to transitional TRICARE following active duty
        military service;

        NOTE:       An alternative for maintaining a record of a court order is to redact the name
                    of the employee from the court order document and include a copy in the new
                    file along with the transcript.

    •   Must request a history of health benefits actions processed through electronic systems, for
        example, EBIS, My Pay, Personal Page, Employee Express or PostalEZ and attach to
        transcript.
    •   List children age 22 or over incapable of self support with their name, date of birth, social
        security number, sex, and the date the agency certified eligibility. Include call- up date for
        future re-evaluation if applicable.
    •   List foster children with their name, date of birth, social security number, sex, and the date
        the agency certified eligibility.
    •   The employing agency must complete a new SF 2810 to change the employee’s gender and,
        if applicable, his or her name to reflect to change in gender identity. In completing this
        form, the agency should include the following in the remarks section: “Change in name data
        element from [name 1] to [name 2]. Change in gender data element from [male/female] to
        [female/male].” The effective date should be as soon as possible once the employee has
        submitted the information in Step 1 above.

Update 13a, July 1, 2017                                                                          4-8
    Case 2:18-cv-00091-MHT-SMD Document 52-15 Filed 02/08/19 Page 10 of 16




THE GUIDE TO PERSONNEL RECORDKEEPING
Chapter 4: How to Reconstruct a Personnel Folder
   • Temporary Continuation of Coverage (TCC) for family members is documented as a
       separate file from the OPF with the employee’s name on it. We suggest that the new name
       be put on this file and it be maintained as is. If this is not possible, then the TCC file should
       have the employee’s name redacted and maintained as an independent file with no
       association with the new name of the employee.
   • Spouse Equity Act. Documentation of a former spouse’s entitlement to benefits must travel
       with the employee’s file in order to ensure the former spouse’s entitlement up through the
       retirement or death of the employee. The former name of the employee may be redacted
       from the documents.
   • Continuation of Benefits. The spouse of the employee at the time of the employee’s change
       in gender identity retains coverage as the employee’s spouse, as do the employee’s
       children. The employee is entitled to benefits in the new gender and, if applicable, new
       name.

Step 4 Create Transcript of Federal Employees’ Group Life Insurance (FEGLI) Records

    •   For current FEGLI actions, there is a SF 50 Notification of Personnel Action produced for
        any change. The Nature of Action (NOA) code 881 indicates a FEGLI Change. Must list
        each of the following for each FEGLI change:
    •   Effective date of NOA
    •   FEGLI Code displayed in bock #27
    •   Must include any written comments in Section 6, Agency Use Remarks section for all SF
        2817 forms in OPF
    •   For FEGLI history prior to effective date of FEGLI code on the SF 50 form or for agencies
        that do not use SF 50 forms. Must list each of the following:
    •   FEGLI coverage elected or SF 50 FEGLI code on the SF 2817 Life Insurance Election or
        its precursors SF 176, SF 176-T, or on Open Season election forms RI 76- 27, FE-2004
    •   Date of receipt in employing office (on older forms)
    •   Effective date of coverage. Shown on SF 2817 form dated June 1984 and later
    •   Must include any written comments in Section 6, Agency Use Remarks section for all SF
        2817 forms

         NOTE:      If employee is in a FEGLI eligible position, he or she automatically gets
                    FEGLI Basic even if no form is completed.

    •   Must include a summary of all memos to file for FEGLI

         Examples: Agency explanation for allowing a belated election




Update 13a, July 1, 2017                                                                            4-9
    Case 2:18-cv-00091-MHT-SMD Document 52-15 Filed 02/08/19 Page 11 of 16




THE GUIDE TO PERSONNEL RECORDKEEPING
Chapter 4: How to Reconstruct a Personnel Folder

        Incontestability explanation

    •   If there is an SF 2821 Agency Certification of Insurance Status or its precursor SF 56, the
        following items from that form must be detailed on the transcript:
    •   Event requiring certification (block #4.a. on SF 2821)
    •   Date of the event requiring certification (block #8. on SF 2821)
    •   Date of SF 2819, Notice of Conversion Privilege (block #9 on SF 2821)
    •   Annual basic pay (block #10)
    •   Date signed by certifying official
    •   If there is an SF 2822 Request for Insurance in the OPF, the agency must provide the
        following information from Part B:
    •   Decision—acceptance or denial
    •   Date of decision
    •   Name of OFEGLI Reviewer
    •   If there is a FE-8C form Living Benefits Approval. NOA code 805, 806 on SF 50. Must
        include a summary with the following:
    •   NOA code
    •   Effective date of Living Benefits election Post-election Basic Insurance Amount

    •   Public Law 110-81 authorizes the continuation of FEGLI coverage for up to 24 months for
        Federal employees called to active duty. An election form is required in the OPF. If the
        election form is present, it must be notated on the transcript. Must include the following:
    •   Per Public Law 110-81, employee elected to continue the coverage at the end of 12 months
        OR;
    •   Per Public Law 110-81, employee elected to terminate coverage at the end of 12 months.
    •   Date signed by employee
    •   Name of Agency Representative and Date signed
    •   List child(ren) age 22 or over incapable of self support with the name, date of birth, sex and
        the date the agency certified eligibility. Include call-up date for future re- evaluation if
        applicable.

 The criteria for the employing office's determination are the same as those for the FEHB
 Program and FEDVIP. If the employee has already established eligibility for a child under the
 FEHB Program, s/he does not need to establish eligibility again under FEGLI.

    •   List Foster child(ren) with the name, date of birth, sex, and the date the agency certified
        eligibility.




Update 13a, July 1, 2017                                                                       4-10
    Case 2:18-cv-00091-MHT-SMD Document 52-15 Filed 02/08/19 Page 12 of 16




THE GUIDE TO PERSONNEL RECORDKEEPING
Chapter 4: How to Reconstruct a Personnel Folder
    •   Continuation of Benefits. The spouse of the employee at the time of the employee’s change
        in gender identity retains coverage as the employee’s spouse, as do the employee’s
        children. The employee is entitled to benefits in the new gender and, if applicable, new
        name.

 The requirements for coverage of foster children under FEGLI are the same as those for
 coverage of foster children under the Federal Employees Health Benefits (FEHB) Program or
 the Federal Employees Dental and Vision Insurance Program (FEDVIP). If there is already a
 certification on file for the FEHB or FEDVIP Program, the employee does not have to
 complete a new certification for Option C coverage, unless the employee is electing or
 increasing Option C because s/he acquires a foster child.

Original FEGLI documents needed that cannot be summarized on a transcript.
    •   SF 2823 Designation of Beneficiary or its precursor SF 54
    •   By law 8705 and regulation, FEGLI benefits are paid in a particular order. The first in this
        list is the designated beneficiary.
    •   The agency needs to strongly recommend to the employee that he/she complete a new SF
        2823 (if there is an old one with the old identity) but cannot force the employee to do so.
    •   If a new one is validly completed and filed, it will supersede previous ones on file.
    •   If a new SF 2823 is not completed, by law any prior designation form in the sealed OPF is
        the form used for payment. That form will need to be accessed at death before any FEGLI
        payment can be made.
    •   The transcript must state if there are any FEGLI designations forms on file and the date of
        the form(s) if applicable. It should also be noted if there is no form on file.
    •   OFEGLI needs the actual hard copy form to pay proceeds after death.

    •   RI 76-10 Assignment of Life Insurance
    •   The original RI 76-10 is maintained by the agency. The agency needs to know that it is
        assigned since certain actions can be done by the assignee, not the insured. For example,
        the insured cannot reduce coverage (except for Option C) after an assignment. The agency
        sends the RI 76-10 to the OPM Retirement Office at the time of retirement or to OFEGLI
        after death. It cannot be condensed to put on the transcript. OFEGLI needs the actual hard
        copy form to pay proceeds after death.
    •   Once the coverage is assigned the employee cannot assign again. However, the assignee
        can assign the coverage to another party or back to the insured employee. Court order for
        FEGLI purposes
    •   The certified copy of a court order for FEGLI is maintained by the agency. It is not
        interpreted by the agency. They send to the OPM Retirement Office at the time of
        retirement or to OFEGLI after death. It cannot be condensed to put on the transcript.




Update 13a, July 1, 2017                                                                     4-11
    Case 2:18-cv-00091-MHT-SMD Document 52-15 Filed 02/08/19 Page 13 of 16




THE GUIDE TO PERSONNEL RECORDKEEPING
Chapter 4: How to Reconstruct a Personnel Folder

 OFEGLI needs the actual hard copy certified court order to make a determination at death.
 They need a certified copy of the complete court order.

Step 5 Request employee completes the following forms (as applicable):

    •   SF 1152, Designation of Beneficiary
    •   Form W-4 Federal Taxes
    •   State Tax Form
    •   OF 306, Declaration of Employment
    •   SF 61, Employment Affidavit
    •   SF 144, Statement of Prior Federal Service
    •   SF-1199A, Direct Deposit Form
    •   RI 76-10, Assignment of Federal Employee’s Group Life Insurance*
    •   SF 2823, Designation of Beneficiary under the Federal Employee’s Group Life Insurance*
    •   SF 3102, Federal Employees Retirement System Designation of Beneficiary*
    •   SF 2808, Designation of Beneficiary, CSRS*
    •   TSP-3, Designation of Beneficiary Thrift Savings Plan
    •   I-9 Form (Note: I-9 Form of the old identity will be captured, destroyed and replaced with
        an I-9 Form reflecting the new identity and will be placed in a separate file.
        Please refer to General Records Schedule 1, 10b for records retention and disposition
        instructions)

 An introductory paragraph should be added to the transcript identifying the documents that
 were signed by the employee at their date of hire/inprocessing:

        Example: “The OF 306, Declaration of Employment was signed by the employee
                  on                  .

                   The SF 61, Employment Affidavit, was signed by the employee on
                                    .

                   The SF 144, Statement of Prior Federal Service, was signed by the employee
                   on                .

        *Exceptions: See Chapter 1, page 1-9. These documents must be initiated in paper with
                 handwritten signatures from the witnesses. They may be converted to an
                 electronic format via electronic scanning.




Update 13a, July 1, 2017                                                                   4-12
   Case 2:18-cv-00091-MHT-SMD Document 52-15 Filed 02/08/19 Page 14 of 16

THE GUIDE TO PERSONNEL RECORDKEEPING
Chapter 4: How to Reconstruct a Personnel Folder

Step 6 Merge transcript(s) and forms listed under step 5 to complete official personnel
folder.

Step 7 Authenticate the official personnel folder by signing at the end of the transcript.

 If the agency recognizes eOPF as the official record, the paper transcript can then be
 converted to an electronic format via electronic scanning into the electronic information
 system.

 If the agency recognizes paper as the official record, file accordingly in agency filing
 system.

Step 8 Send OPF to NPRC

 OPF of former “identity” is sealed and forwarded to the National Personnel Records Center
 (NPRC). Folder should be double-wrapped along with introduction letter (see appendix B)
 and sent to the following address:

            National Archives and Records
            Administration, National Personnel Records
            Center,
            1411 Boulder Blvd, Valmeyer, IL 62295,
            ATTENTION: Chief, Civilian Reference Branch (DO NOT OPEN IN
            MAILROOM)

 If the agency recognizes eOPF as the official record, the eOPF will be deactivated by the
 losing agency and the eOPF will be forwarded to the NPRC instance within EHRI.

Step 9 Provide copy of new OPF to the employee via paper or electronically.

Former employees returning back to Federal Service
Step 1 Initiate search for OPF

 Submit a Standard Form 127, Request for Official Personnel Folder (OPF) of former
 employee’s former identity from the National Personnel Records Center:

            National Archives and Records
            Administration, National Personnel Records
            Center,
            1411 Boulder Blvd,
            Valmeyer, IL 62295111

Step 2 Reconstruct OPF

 Follow steps listed above regarding Change in Gender Identity.



Update 13a, July 1, 2017                                                                     4-13
  Case 2:18-cv-00091-MHT-SMD Document 52-15 Filed 02/08/19 Page 15 of 16

THE GUIDE TO PERSONNEL RECORDKEEPING
Chapter 4: How to Reconstruct a Personnel Folder
Former employees returning back to Federal Service and the official personnel
folder of the former identity cannot be located
Place a notice of the reconstruction in the folder
 A transcript of service serves as the notice of reconstruction due to the change of name and
 gender. The transcript is to remain as the top document of the reconstructed portion in the
 personnel folder. See Chapter 7 of this Guide for instructions on formatting a transcript of
 service. For further policy guidance, please refer to Guidance Regarding the Employment
 of Transgender Individuals in the Federal Workplace.

 Upon the request of a former employee returning to Federal service to reconstruct his or
 her personnel folder to reflect a change in gender identity, use the following procedures. A
 former employee may wish to change the name, gender, or both name and gender in the
 personnel record. However, for a variety of reasons an employee may not be able to, or
 choose to, obtain a legal name change at the same time the employee changes the name to
 be used in everyday interactions. For this reason, even if the OPF has not been updated or
 not located, agencies are encouraged to adopt procedures that allow employees to use their
 name of daily usage or first initial in or on email accounts, employee directories, business
 cards, name tags, and similar items not posing legal or security implications, without
 requiring a name change order.

Step 1 Request and verify proper documentation from the employee.

 Request that the employee submit acceptable evidence of identity in the new gender, if
 available, and require evidence of the new name, if changed. Legal documentation from a
 State or local government entity is the primary proof required for a legal name change.
 State and foreign laws vary as to whether a driver’s license or other State form of
 identification documents may be issued to reflect a gender change. Possession of a valid
 passport or other government- issued document (e.g. amended birth certificate, court order,
 etc.) in the employee's new name and gender is per se acceptable evidence of the new name
 and gender, and no further evidence need be provided.

 If there is legal documentation of the name change but evidence of change of gender in the
 identity documents is not obtainable because of state or local requirements or any other
 reason, the personnel folder may still be reconstructed with the employee's new name and
 gender to reflect a change in gender identity based on a secondary form of documentation
 (i.e. medical certification). To meet the medical certification requirement, the employee has
 the option to obtain a signed original statement, on office letterhead, from the attending
 healthcare professional (physician, internist, endocrinologist, gynecologist, urologist,
 psychiatrist, licensed psychologist, nurse practitioner, physician assistant, or clinical social
 worker/therapist), that contains the following information:

   •   Healthcare professional’s full name;
   •   Healthcare professional license or certificate number;
   •   Issuing state or other jurisdiction of license/certificate;
   •   Address and telephone number of the healthcare professional;


Update 13a, July 1, 2017                                                                        4-14
  Case 2:18-cv-00091-MHT-SMD Document 52-15 Filed 02/08/19 Page 16 of 16

THE GUIDE TO PERSONNEL RECORDKEEPING
Chapter 4: How to Reconstruct a Personnel Folder
   • Language stating that the person is the attending healthcare professional for the employee
      and that the person has a healthcare professional /patient relationship with the employee;
   • Language stating that the employee has had appropriate clinical treatment (based on
      individual clinical needs and does not imply any specific type or extent of treatment) for
      transition to the new gender (male or female); and
   • Language stating “I declare under penalty of perjury under the laws of the United States
      that the foregoing is true and correct.”
 NOTE: No additional medical information may be sought from the employee, and surgery is
 not required for the employee to have his or her records corrected to reflect the new name
 and gender.

Step 2 Reconstruct OPF

 Follow steps 1-4 regarding the reconstruction of an official personnel folder at the
 beginning of the chapter (using the old identity).

 Once the proper documentation is obtained of the former identity, then follow the steps
 regarding the Change in Gender Identity listed above.




Update 13a, July 1, 2017                                                                   4-15
